Title: From George Washington to John Hancock, 21 August 1777
From: Washington, George
To: Hancock, John

 

Sir
Head Quarters Bucks County [Pa.] Augt 21st 1777

I do myself the Honor to inclose you a Copy of Doctr Franklin’s Letter in favor of Count Pulawski of Poland, by whom this will be handed to you. I some time ago had a Letter from Mr Deane, couch’d in terms equally favorable to the Character & Military Abilities of this Gentleman.
How he can with propriety be provided for you will be best able to determine—he takes this from me, as an introductory Letter at his own request. I have the Honor to be Sir Your most Obedt Humble servant

Go: Washington

